Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 8 of the Remarks, filed 6/3/2022, with respect to the rejection of claim 21 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claim 21 has been withdrawn. 
Applicant's remaining arguments filed 6/3/2022 have been fully considered but they are not persuasive.
In regard to the rejection of claims 1-22 under 35 U.S.C. 103(a) the applicant presents the single argument that Bross does not qualify as a prior art reference. The applicant supports the argument by providing evidence that the Bross document was not available at the website https://jvet-experts.org/ until October 24, 2018 and thus that Oct. 24 is the real publication date of the Bross reference. The examiner disagrees. 
The applicant has provided a single example of a later date at which the reference is available as an internet publication. However, a reference may be available as prior art for a variety of reasons as indicated by 35 U.S.C. 102, which states that a non-patent reference qualifies as prior art if:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


MPEP 2128.01 further clarifies that a document may be a ‘printed publication’ if it was sufficiently accessible to the public interested in the art at the particular date. 
MPEP 2128.01 section II specifically states:

II.    ORALLY PRESENTED PAPER CAN CONSTITUTE A "PRINTED PUBLICATION" IF WRITTEN COPIES ARE AVAILABLE WITHOUT RESTRICTION 
A paper which is orally presented in a forum open to all interested persons constitutes a "printed publication" if written copies are disseminated without restriction. Massachusetts Institute of Technology v. AB Fortia, 774 F.2d 1104, 1109, 227 USPQ 428, 432 (Fed. Cir. 1985) (Paper orally presented to between 50 and 500 persons at a scientific meeting open to all persons interested in the subject matter, with written copies distributed without restriction to all who requested, is a printed publication. Six persons requested and obtained copies.). An oral presentation at a scientific meeting or a demonstration at a trade show may be prior art under 35 U.S.C. 102(a)(1) ’s provision: "otherwise available to the public." See MPEP § 2152.02(e).

MPEP 2152.02 explains circumstances in which prior art is “otherwise available to the public”:	
AIA  35 U.S.C. 102(a)(1)  provides a "catch-all" provision, which defines a new additional category of potential prior art not provided for in pre-AIA  35 U.S.C. 102. Specifically, a claimed invention is not entitled to a patent if it was "otherwise available to the public" before its effective filing date. This "catch-all" provision permits decision makers to focus on whether the disclosure was "available to the public," rather than on the means by which the claimed invention became available to the public or whether a disclosure constitutes a "printed publication" or falls within another category of prior art as defined in AIA  35 U.S.C. 102(a)(1). The availability of the subject matter to the public may arise in situations such as a student thesis in a university library (see, e.g., In re Cronyn, 890 F.2d 1158, 13 USPQ2d 1070 (Fed. Cir. 1989); In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986); In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978) and MPEP § 2128.01, subsection I.); a poster display or other information disseminated at a scientific meeting (see, e.g., In re Klopfenstein, 380 F.3d 1345, 72 USPQ2d 1117 (Fed. Cir. 2004), Massachusetts Institute of Technology v. AB Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985), Jazz Pharm., Inc. v. Amneal Pharm., LLC, 895 F.3d 1347,127 USPQ2d 1485 (Fed. Cir. 2018), and MPEP § 2128.01, subsection IV.); subject matter in a laid-open patent application or patent (see, e.g., In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981); see also Bruckelmyer v. Ground Heaters, Inc., 445 F.3d 1374, 78 USPQ2d 1684 (Fed. Cir. 2006)); a document electronically posted on the Internet (see, e.g., Voter Verified, Inc. v. Premier Election Solutions, Inc., 698 F.3d 1374, 104 USPQ2d 1553 (Fed. Cir. 2012), In re Lister, 583 F.3d 1307, 92 USPQ2d 1225 (Fed. Cir. 2009), SRI Int'l, Inc. v. Internet Sec. Sys., Inc., 511 F.3d 1186, 85 USPQ2d 1489 (Fed. Cir. 2008), and MPEP § 2128); or a commercial transaction that does not constitute a sale under the Uniform Commercial Code (see, e.g., Group One, Ltd. v. Hallmark Cards, Inc., 254 F.3d 1041, 59 USPQ2d 1121 (Fed. Cir. 2001) and MPEP § 2133.03(e)(1)). Even if a document or other disclosure is not a printed publication, or a transaction is not a sale, either may be prior art under the "otherwise available to the public" provision of AIA  35 U.S.C. 102(a)(1), provided that the claimed invention is made sufficiently available to the public. [emphasis added]

The Bross document was obtained from https://mpeg.chiariglione.org/ as part of the documents for the Versatile Video Coding standard (VVC, see attached document MPEG-Versatile Video Coding note circled portion on pg. 5). The VVC webpage for the Bross document (see attached document MPEG-Working Draft 3 of Versatile Video Coding (hereafter MPEG-WD3) note the circled portion) indicates that it was published at the 124th MPEG Meeting in Macau, China which was held from Oct. 8-12 2018 (See attached document MPEG 124-Macau note circled portions on pgs. 1, 4 and 6, ). 
The 124th MPEG meeting was a scientific meeting to discuss developments in video compression technology. Further, as indicated in the “How to contact MPEG, Learn more, and Find other MPEG facts” portion of the MPEG 124-Macau document, interested individuals can learn “how to participate” in the MPEG committee hence participation in the scientific meeting is open to interested individuals. Therefore, publication of the Bross document at the 124th MPEG meeting qualifies as ‘printed publication’ as of the date of Oct. 12 2018, according to MPEP 2128.01(II) noted above. 
Further, the publication of the Bross document at a scientific meeting as indicated by MPEG 124-Macau and MPEG-WD3 qualifies as ‘dissemination’ of information. Therefore Bross is also qualified as prior art under the “otherwise available to the public” clause of 35 U.S.C. 102(a)(1) as of Oct. 12 2018 when the information was disseminated. 
The applicants argument relating to the earliest prior art date of Bross is unpersuasive. The applicant raises no further arguments in regard to the rejection of the claims. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
HMVP list constructing unit in claims 19 and 20 corresponding to the algorithm described in steps 4-5 on pg. 60 of the applicant’s specification;
HMVP adding unit in claim 19 corresponding to the algorithm described in steps 3 and 4 on pgs. 59-60 of the specification; 
motion information deriving unit in claim 19 corresponding to the algorithm described in 8.5.2.1 on pgs. 56-59 of the specification;
motion information comparing unit in claim 20 corresponding to step 5 bridging pgs. 60 to 61 of the specification; and
motion information adding unit in claim 20 corresponding to step 6 on pg. 61 of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (2014/0044180) in view of “Working Draft 3 of Versatile Video Coding” (hereafter Bross) for the same reasons as set forth in the previous Office Action dated 03/03/2022.
	In regard to claim 1 Chen discloses a method for determining motion information for a current block of a frame the method comprising;
constructing a motion vector candidate list associated with motion information of adjacent blocks wherein each candidate comprises motion information including at least one of elements (Chen par. 30 and Fig. 4 note merge candidate list);
one or more motion vectors (Chen par. 30 note motion information including motion vectors also note par. 32 for AMVP); or
one or more reference picture indices corresponding to the motion vectors (Chen par. 30 note motion information including reference frame indexes par. 32 for AMVP);
adding one or more candidates into a motion information candidate list for the current block (Chen par. 30 note constructing candidate list also note par. 35 for AMVP candidate list); and
deriving motion information for the current block based on the motion information candidate list (Chen pars 33-34 note deriving motion information for the current block based on the candidate list).
It is noted that Chen does not disclose details of history-based motion vector predictors. However Bross discloses  a method for determining motion information for a current block of a frame based on a history-based motion vector predictor (HMVP) list (Bross 8.4.2.6note deriving HMVP merging candidates), the method comprising;
constructing the HMVP list, which is an ordered list of N history-based candidates, associated with motion information of N preceding blocks of the frame preceding the current block, wherein N is greater than or equal to 1, wherein each history-based candidate comprises motion information including at least one of elements (Bross section 8.4.2.15 note adding motion vectors of preceding block to the HMVP list);
one or more motion vectors (Bross section 8.4.2.15 note MVP candidate hMVPCand consists of luma motion vectors);
one or more reference picture indices corresponding to the motion vectors (Bross section 8.4.2.15 note MVP candidate hMVPCand consists of reference indices); or
one or more bi-prediction weight indices (Bross section 8.4.2.15 note MVP candidate hMVPCand consists of bi-prediction weight index gbiIdx); and
adding one or more history-based candidates form the MVP list into a motion information candidate list for the current block (Bross section 8.4.2.6 note step 2 adding the HVMP candidate to the merging candidate list).
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating an HVMP candidate list as taught by Bross in the invention of Chen in order to gain compliance with the VVC standard and improved coding efficiency from the use of additional motion vector prediction candidates. 
.
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Bross further discloses that a history-based candidate includes further one or more indices different form the one or more bi-prediction weight indices (Bross section 7.4.5.3 note merge syntax includes sao_merge left and up flags that indicate values of sao_type_idx_luma and sao_type_idx_chroma which are indexes indicating sample adaptive offset filter types).

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Bross further discloses that constructing the HVMP list further comprises:
comparing at least one of the elements of each history-based candidate of the HMVP list with a corresponding element of a preceding block (Bross section 8.4.2.15 note comparing hMVPCand to existing candidates in the HVMP candidate list); and
adding the motion information of the preceding block to the HMVP list if a result of the comparing at least one of the elements of each history-based candidate of the HVMP list differs from the corresponding element of the preceding block (Bross section 8.4.2.15 note final step adding the candidate the HMVP candidate list). 

In regard to claim 4 refer  to the statements made in the rejection of claim 1 above. 
comparing at least one of the elements of each history-based candidate of the HMVP list with a corresponding element of the motion information for the current block (Bross section 8.4.2.15 note comparing hMVPCand to existing candidates in the HVMP candidate list); and
adding the motion information of the current block to the HMVP list, if a result of the comparing at least one of the elements of each HMVP candidate of the HMVP list differs from the corresponding element of the motion information of the current block (Bross section 8.4.2.15 note final step adding the candidate the HMVP candidate list). 

In regard to claim 5 refer to the statements made in the rejection of claim 3 above, wherein the comparing comprises:
comparing the corresponding motion vectors and comparing the corresponding reference picture indices  (Bross section 8.4.2.15 note comparing MVP candidates that include motion vectors and reference indexes).

In regard to claim 6 refer to the statements made in the rejection of claim 3 above. the comparing comprises:
comparing one or more motion vectors of each history based candidate of the HMVP list with corresponding motion vectors of the preceding block, comparing the one or more reference picture indices of each history-based candidate of the HVMP list with corresponding reference picture indices of the preceding block, and comparing the one or more bi-prediction weight indices of each history-based candidate of the HVMP list with bi-prediction weight indices of the preceding block  (Bross section 8.4.2.15 note comparing MVP candidates including motion vectors, reference indexes and bi-prediction weight indexes). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Bross further discloses that the history-based candidates of the HVMP list are ordered in an order in which the history-based candidates of the preceding blocks are obtained from a bit-stream (Bross section 8.4.2.15 part 3, note for each update existing entries on the HVMP candidate list are decremented in index [HmvpCandList[i-1] is set equal to HmvpCandList[i]], and the new entry into the list is set at the last index in the list [HmvpCandList[NumHmvpCand-1]] thus the candidates appear in the list in the order in which the candidates are obtained an updated).

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Bross further discloses that the HMVP list length, N, is 5 or 6 (Bross section 8.4.2.15 note Editor’s not at bottom of section, HVMP list is restricted to 6, or possibly 5 candidates). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Chen further discloses that the motion information candidate list includes a first motion information from motion information of a first block, wherein the first block has a present spatial or temporal position relationship with the current block (Chen Fig. 4 and par. 30 note spatial and temporal neighboring blocks are added to the motion candidate list, also generally note Bross section 8.4.2 derivation process for MVP candidate list including spatial, temporal and history based candidates). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Chen further discloses wherein the deriving the motion information for the current block based on the motion information candidate list comprises:
deriving the motion information by referring to a merge index form a bit stream as the current block is coded in a merge mode, or to a motion vector predictor index from the bit stream as the current block is coded in an advanced motion vector prediction mode (Chen par. 30 note index value used to identify candidates, also note par. 32 indicating selected motion vector predictor and par. 34 transmitting motion vector indexes from an encoder to a decoder to identify the predictor). 

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Bross further discloses  obtaining a prediction value of the current block by using a bi-prediction weight index included in the motion information derived based on the motion information candidate list (Bross section 7.4.5.6 note gbi_idx indicating bi-prediction weights also note section 8.4.6.5 for the process of generating weighted prediction samples using the indicated weights). 

Claims 12-17 describe a method substantially corresponding to the method of claims 1-11 above. Refer to the statements made in regard to claims 1-11 above for the rejection of claims 12-17 which will not be repeated here for brevity. 

Claim 18, and 21 describe an apparatus including a non-transitory computer readable storage medium or a memory, and processing to implement steps substantially corresponding to the method of claims 1-11 above. Refer to the statements made in regard to claims 1-11 above for the rejection of claims 18, 21 and 22 which will not be repeated here for brevity. 

Claim 19 and 20 describe an apparatus comprising units implement steps substantially corresponding to the method of claims 1-11 above. Refer to the statements made in regard to claims 1-11 above for the rejection of claims 19 and 20 which will not be repeated here for brevity note the algorithms of 8.4.2.6 and 8.4.2.16 which correspond to the algorithms identified above as the corresponding structure of the specification. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423